Filed 11/22/13 P. v. Seale CA
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063913

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD246369)

GABRIEL SEALE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Dwayne K

Moring, Judge. Affirmed.

         Appellate Defenders, Inc. and Lynelle K. Hee, under appointment by the Court of

Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Gabriel Seale entered into a plea agreement in which he plead guilty to selling a

substance in lieu of a controlled narcotic substance (Health & Saf. Code, § 11355. The

remaining count and allegation were dismissed.
         At the time of the entry of the plea the court advised Seale it would strongly

consider suspending a three-year prison sentence on the condition that Seale successfully

complete a drug treatment program.

         Seale was granted probation and the court stayed a 180-day sentence pending

completion of a drug treatment program.

         Seale filed a timely notice of appeal, but did not obtain a certificate of probable

cause.

         Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising possible, but not

arguable issues. We offered Seale the opportunity to file his own brief on appeal, but he

has not responded.

                                  STATEMENT OF FACTS

         According to the change of plea form, Seale aided and abetted the sale of a

substance in lieu of a controlled substance.

                                         DISCUSSION

         As we have previously noted, appellate counsel has filed a brief indicating she is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal. 3d 436. Pursuant to Anders, supra, 386 U.S.
738, the brief identifies the possible, but not arguable issues:

         1. Whether Seale was properly advised of his rights at the time of his guilty plea

and whether he voluntarily waived those rights?

         2. Does the record reflect a factual basis for the guilty plea?

                                                2
      We have reviewed the entire record in accordance with Wende, supra, 25 Cal. 3d
436 and Anders, supra, 386 U.S. 738, and have not found any reasonably arguable

appellate issues. Competent counsel has represented Seale on this appeal.

                                    DISPOSITION

      The judgment is affirmed.




                                                                HUFFMAN, Acting P. J.

WE CONCUR:



                 McDONALD, J.


                        IRION, J.




                                           3